[Cite as State v. Harris, 2020-Ohio-4699.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1022

        Appellee                                  Trial Court No. CR0201302315

v.

Patrick Lamont Harris                             DECISION AND JUDGMENT

        Appellant                                 Decided: September 30, 2020

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Patrick Harris, pro se.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Patrick Lamont Harris, filed this accelerated appeal from the

December 18, 2019 judgment of the Lucas County Court of Common Pleas denying his

motion to withdraw his guilty plea. For the reasons which follow, we affirm. On appeal,

appellant asserts a single assignment of error:
                Assignment of Error I: Judge Linda J. Jennings abused her

       discretion when she denied Appellant [sic] motion to withdraw his guilty

       pleas.

       {¶ 2} On October 14, 2014, the trial court convicted and sentenced appellant

following acceptance of his guilty plea to a lesser included offense of first degree

involuntary manslaughter, a violation of R.C. 2903.04(A) and (C). Appellant did not

appeal the judgment, and we denied his motion for a delayed appeal on September 18,

2019, finding the sentencing court gave appellant notice of his appeal rights under R.C.

2953.08. Appellant did not appeal from the September 18, 2019 judgment either. On

December 4, 2019, appellant filed a Crim.R. 32.1 motion to withdraw his guilty plea.

The trial court denied the motion on December 18, 2019. Appellant appeals.

       {¶ 3} In his motion to withdraw his guilty plea, appellant asserts his guilty plea

was unknowingly, unintelligently, and involuntarily made, and constituted a breach of the

plea agreement. He acknowledges the plea agreement provided notice that appellant had

a right to appeal his conviction and sentence. Appellant asserts that because the trial

court did not appoint appellate counsel, appellant was not fully advised of his appellate

rights and, therefore, he failed to timely file a notice of appeal. The trial court found the

motion not well-taken.

       {¶ 4} After sentencing, the judgment of conviction may be set aside to allow the

filing of a motion to withdraw a plea only if necessary to avoid a manifest injustice.

Crim.R. 32.1; State v. Straley, 159 Ohio St.3d 82, 2019-Ohio-5206, 147 N.E.3d 623,




2.
¶ 15. However, the doctrine of res judicata bars a defendant from asserting a Crim.R.

32.1 claim after sentencing if the defendant could have, but failed, to raise the claim on

direct appeal. Id. In this case, appellant already raised the issue of whether the trial court

gave him proper notice of his appeal rights and should have appointed appellate counsel

in his motion for a delayed appeal and we rejected the claim. Therefore, we find

appellant’s sole assignment of error not well-taken.

       {¶ 5} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Lucas County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
Christine E. Mayle, J.                                      JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.